Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS Submitted After NOA
The information disclosure statement (IDS) submitted on 09/03/2021 was filed after the mailing date of the Notice of Allowance on 07/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
Prior art reference Buller et al. (US 10,252,335) appears to teach calculating a respective difference between expected AMM the physical conditions goal for the AMM (estimated value of the target parameter, col.65 lines 11-13) and respective elements of the set of monitored physical conditions (sensed value of one or more sensors, col.65 lines 11-13). Buller teaches further comparing the estimated value of the target variable to a critical value of the target variable to determine adjustment to the model or provide feedback to the controller to turn off (col.65 lines 25-67). However, Buller does not appear to teach computing a respective predicted value for one or more material properties for the part; wherein the respective predicted value is a function of the machine and process parameter settings plus their respective difference from the respective elements of the set of monitored physical conditions; and comparing the respective predicted value to a respective predetermined target range for the one or more material properties for the part.
Prior art reference Xue et al. (CN109483888) teaches of an on-line monitoring device and forward-feedback control method for laser cladding additive forming, such as adjusting the laser power before and during processing to achieve reasonable matching of process parameters during the cladding process (par.0009). Xue teaches further the method of comparing the actual scanning linear velocity of the cladding head in the interpolation period with the process preset scanning linear velocity to determine the compensation amount for the laser power (par.0024) and with the feedback control unit performing closed-loop feedback control on the center temperature to stabilize the temperature of the molten pool (par.0025). However, Xue also does not appear to teach computing a respective predicted value for one or more material properties for the part; wherein the respective predicted value is a function of the machine and process parameter settings plus their respective difference from the respective elements of the set of monitored physical conditions; and comparing the respective predicted value to a respective predetermined target range for the one or more material properties for the part.
Hence the reasons for allowance remains as stated in the Notice of Allowance filed on 07/22/2021.


Status of Claims
Examiner’s Amendment approved by Applicant’s representative Alison Ann Davis on July 16, 2021 have been entered via Notice of Allowance on July 22, 2021 and no further amendment to the claims as result of the IDS being filed after the Notice of Allowance but before payment of the issue fee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        September 10, 2021